Citation Nr: 0602984	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from a rating decision rendered by the Chicago, 
Illinois Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty from May 1953 to April 
1955.

In a June 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
October 2003.


FINDING OF FACT

A nexus between the veteran's current bilateral hearing loss 
and his military service is not shown by the competent 
medical evidence of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He specifically alleges that the post-service 
manifestation of this disability is due to his in-service 
exposure to artillery noise.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  (In that regard, the Board notes that the veteran's 
claim was reopened by the Board in April 2004, and that his 
claim is being considered de novo.)  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review
  
The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the June 
2003 rating decision, the September 2003 statement of the 
case (SOC), and the October 2004 supplemental statement of 
the case (SSOC) of the relevant law and regulations 
pertaining to his claim.  

Crucially, a letter was sent to the veteran by the RO in May 
2004, in which he was advised of the means by which service 
connection can be established.  The letter specifically set 
forth these criteria, specifically identified as an injury or 
disease in service, a current disability, and a relationship 
between that current disability and the in-service disease or 
injury.

This letter also notified the veteran of VA's duty to assist 
him in the development of his claim.  He was advised that VA 
was responsible for obtaining relevant records held by any 
federal agency, which could include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  He was specifically advised that, if he had 
received treatment at a VA Medical Center, he was to provide 
VA with the location and the dates of treatment on the 
enclosed VA Form 21-4138, Statement in Support of Claim, and 
VA would request the records of that treatment.  He was also 
advised that, on his behalf, VA would make reasonable efforts 
to obtain relevant records not held by any federal agency, 
which could include medical records from state or local 
governments, private doctors or hospitals, or current or 
former employers.  He was also notified that, if he had been 
accorded private medical treatment that he felt might support 
his claim, he was to complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information, so 
that VA could obtain the treatment information.  He was 
further advised that he might want to obtain and send VA that 
information himself.  

The May 2004 letter indicated to the veteran that any or all 
of the following would help VA make its decision:  the dates 
of medical treatment during service; statements from persons 
who knew him when he was in service and know of any 
disability he had while on active duty; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports.

In addition, the veteran was informed in the May 2004 letter 
that he was to "[s]end us any medical reports you have."   
The SOC sent to him in September 2003 set forth the 
provisions of 38 C.F.R. § 3.159 [Department of Veterans 
Affairs assistance in developing claims].  These provisions 
include notice that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  See 38 C.F.R. § 3.159(b)(1).  Thus, 
the veteran was informed of the "give us everything you've 
got" provision in the VA regulations implementing the VCAA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
Subsequent to the issuance in May 2004 of the VCAA letter, 
the veteran's claim was considered by the RO in October 2004, 
as is shown by the SSOC issued in that month.  The Board 
accordingly finds that there is no prejudice to the veteran 
or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence includes private medical records and the report 
of a May 2003 VA audiologic examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered the 
opportunity to present testimony at a personal hearing; 
however, in April 2004 he canceled his previous request to 
testify at a videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection -hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.  

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).
But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), citing 
Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) [hearing 
loss is not a presumptive disease].

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or in certain circumstances 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The current medical evidence demonstrates the presence of 
bilateral hearing impairment sufficient to constitute a 
disability for VA benefits purposes; see 38 C.F.R. § 3.385 
(2005).  The report of the May 2003 VA audiological 
examination shows hearing thresholds of at least 26 decibels 
in at least three of the frequencies of 500, 1000, 2000, 
3000, and 4000 hertz for each ear; the report notes diagnoses 
of a mild to moderate sensorineural loss from 1000 to 1500 
Hertz, and a moderately-severe to severe sensorineural 
hearing loss from 2000 Hertz to 4000 Hertz.  The Board 
accordingly finds that Hickson element (1), manifestation of 
a current disability, is satisfied.

With respect to Hickson element (2), the Board will 
separately discuss disease and injury.  

The veteran's service medical records, with the exception of 
the report of his service separation medical examination, 
have not been associated with his claims file.  The 
separation report, however, shows that his hearing was found 
to be 15/15 for both whispered and spoken voice; a hearing 
disability was not diagnosed.  
The initial diagnosis of hearing loss appears to have been in 
1994, many decades after service and long after he end of the 
one year presumptive period.

The veteran has not himself indicated that he had hearing 
problems during service.  Instead, he has alleged that 
current his hearing problems are related to in-service noise 
exposure.  The Board recognizes that the veteran's DD Form 
214 reflects an in-service occupation of cannoneer, with 
assignment to a field artillery battalion as a chief of an 
artillery gun section.  The Board will accordingly assume 
that the veteran was exposed to significant noise during 
service, and that such exposure arguably constitutes an in-
service injury.  Hickson element (2) is therefore met as to 
injury, although not as to disease.

The question that must therefore be resolved is whether there 
is a nexus between the veteran's current hearing loss and his 
in-service noise exposure.  The veteran has alleged that 
there is, and in support of his position has submitted a 
statement from a physician's assistant, dated in July 2004, 
in which reference is made to evaluation in "our office" by 
a "doctor", and that "[i]t is our opinion that substantial 
portion of this hearing loss is probably related to his 
exposure to howitzers when he was in the 623rd field 
artillery for seventeen months."  This statement is not 
signed, is not on letterhead, and the affiliation of the 
doctor and the physician's assistant are not indicated.

Also of record is an opinion rendered on VA examination in 
May 2003.  This examination was performed by an audiologist 
who, after reviewing the veteran's claims file, noted that 
the first frequency-specific audiogram of record is dated in 
May 1994, at which time a high frequency hearing loss, 
bilateral but significantly worse on the left, was shown.  
The audiologist also noted that medical records document that 
the veteran worked on and rode old tractors for years, with 
noise exposure predominantly to the left ear.  

The report indicates a diagnosis by the audiologist as 
follows:  "The veteran was exposed to loud noise from 
howitzers during two years in the service.  However, his 
records also document that he had a lifetime of noise 
exposure from old tractors, and that the noise was 
predominant on his left side. . . . The veteran's hearing 
loss became noticeably worse between 1997 and 2001.  This 
change would be considered too remote from time of service to 
be a consequence of military duty.  His current hearing loss 
appears to be predominantly caused by a lifetime of noise 
exposure from farming, and less likely due to howitzers in 
the service. . . ."

The record thus contains conflicting medical opinions as to 
whether the veteran's current hearing loss is due to in-
service exposure to artillery noise.  To resolve this 
conflict, the Board must evaluate the probative weight of the 
two opinions.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator  . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The June 2004 private medical opinion, while indicating that 
it was the opinion of a "doctor," is in fact presented by a 
physician's assistant.  In addition, that opinion was not as 
premised on a review of the veteran's medical records and, 
therefore, appears to be based on the veteran's own 
recitation of events.  Although there is no doubt, as stated 
by the veteran to the physician's assistant, that he was 
exposed to noise from artillery pieces during service, the 
opinion noticeably lacks any reference to post-service noise 
exposure.  Moreover, the opinion does not attempt to address 
the significant matter of the four decades long gap between 
the veteran's departure from military service in 1955 and the 
initial assessment of hearing loss in 1994.    

In contrast is the opinion set forth in the report of the May 
2003 VA examination, which is based on review of the 
veteran's claims folder.  The audiologist's opinion is based 
on her personal examination of the veteran, with 
consideration of the veteran's entire relevant medical 
history.  The examiner, further, provided reasoning behind 
her opinion.  Although acknowledging the veteran's in-service 
exposure to howitzers, she found other factors (his post-
service exposure to loud noise and the length of time between 
the in-service exposure and the initial manifestation of the 
disability) weighed against a medical nexus.
 
The Board finds that the report of the May 2003 VA 
examination is more probative than the June 2004 private 
medical statement.  The examining audiologist in May 2003 
specifically rejected the conclusion that there was a nexus 
between the veteran's service and any in-service acoustic 
trauma that may have occurred therein.  

In short, the Board finds the most probative medical nexus 
opinion to be against the veteran's claim.  Hickson element 
(3) accordingly is not met.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  The 
claim, accordingly, is denied.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


